Title: To James Madison from John Gavino, 10 May 1802 (Abstract)
From: Gavino, John
To: Madison, James


10 May 1802, Gibraltar. No. 87. His last dispatch, no. 86, was prepared on 5 May “for this Conveyance of Capn. Baron who is detained by Contrary Wind.” Encloses translation of 13 Apr. letter in Italian just received from Consul Pulis at Malta and copy of paragraph from 7 May letter from Consul Simpson at Tangier. The case of arms sent by Rufus King for Tunis will be shipped by the Constellation, which sails 11 May.
 

   
   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p.; docketed by Brent as received 30 June. Enclosures 2 pp.




   
   Joseph Pulis informed Gavino that the frigate Boston had left Malta to blockade Tripoli and that the brother of the pasha of Tripoli had arrived in Malta on 11 Apr. on his way to Bengasi in Tripoli. The two brothers, Pulis believed, had settled their differences, but the deposed pasha seemed to have “suspended proceeding” after being told of the American blockade.



   
   “I have learnt that the two frigates so long building at the Port of Larach have at last been Launchd which please acquaint Comedor Truxton, or the Capns. of any of our frigates [that] may be with you.”



   
   A full transcription of this document has been added to the digital edition.

